DETAILED ACTION
1.	This Office action is responsive to Applicant’s remarks submitted September 19, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on September 19, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, and 6-16 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 15 and 16 fail to include all the limitations of a claim upon which they depend; each fails to include a basis on the synchronization reference being a base station or a GNSS (claim 15, lines 9-10). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 2, 6, 7, 9-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature document titled Sidelink Synchronization Issues (hereinafter “R2-167938”), in view of U.S. Publication No. 2019/0159150 (hereinafter “Nguyen`150”).

Regarding claims 1 and 10: R2-167938 teaches a method of transmitting a sidelink synchronization signal (SLSS) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving configuration information for a synchronization procedure; selecting a synchronization reference based on the configuration information (See, e.g., sections 2-3; note the UE is configured to use either GNSS timing or eNB timing as the synchronization reference source); and transmitting the SLSS on a carrier frequency determined based on the synchronization reference (See, e.g., sections 2-3; the configuration is for SLSS transmission on a respective carrier); wherein [determination is] based on the synchronization reference being a base station (BS) or a global navigation satellite system (GNSS) (See, e.g., sections 2-3; note GNSS timing or eNB timings used as the synchronization reference source).
R2-167938 may teach or inherently include wherein the determined carrier frequency is a carrier for physical sidelink control channel (PSCCH) transmission or a carrier for physical sidelink shared channel (PSSCH) transmission (by virtue of communication being on either the control or shared channel), but this point is not explicitly stated. Also, R2-167938 does not explicitly state “wherein the configuration information includes information on a plurality of anchor carrier frequencies configured for the UE.” Nevertheless, Nguyen`150 teaches a system that overlaps many of the teachings of R2-167938 (See, e.g., [0018]-[0022]; note the selection of a synchronization reference based on configuration information, as well as SLSS transmission on a determined carrier; note also wherein the synchronization reference may be based on a GNSS, base station, or other UE). Nguyen`150 also teaches wherein the configuration information includes information on a plurality of anchor carrier frequencies configured for the UE; and more explicitly teaches implementation of one or more sidelink channels such as PSSCH and PSCCH channels (See, e.g., [0031] and [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Nguyen`150, such as the sidelink synchronization and configuration functionality, within the system of R2-167938, in order to manage synchronization between carriers.
The rationale set forth above regarding the method of claim 1 is applicable to the UE of claim 10.

Regarding claim 2: R2-167938 modified by Nguyen`150 further teaches wherein the carrier frequency on which the SLSS is transmitted is determined from among a plurality of carriers for PSCCH transmission or a plurality of carriers for PSSCH transmission by the UE, randomly or according to implementation of the UE (See, e.g., Nguyen`150 [0007] and [0018]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claim 6: R2-167938 modified by Nguyen`150 further teaches wherein the carrier frequency on which the SLSS is transmitted is determined based on physical-layer signaling or higher-layer signaling from a BS (See, e.g., R2-167938: section 2; note signaling functionality. See also Nguyen`150 [0067]). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.

Regarding claim 7: R2-167938 modified by Nguyen`150 further teaches wherein the synchronization carrier is determined in consideration of a capability of the UE (See, e.g., Nguyen`150 [0018], [0020], and [0042]-[0044]). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 9: R2-167938 modified by Nguyen`150 further teaches wherein the synchronization reference is for CA in UE-to-UE communication (See, e.g., Nguyen`150 [0018]-[0019]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

Regarding claim 11: R2-167938 modified by Nguyen`150 further teaches wherein the UE communicates with at least one of a mobile terminal, a network, or an autonomous driving vehicle other than the UE (See, e.g., R2-167938 sections 2-3; also Nguyen`150 [0018]-[0019]). The motivation for modification set forth above regarding claim 1 is applicable to claim 11.

Regarding claims 15 and 16: R2-167938 modified by Nguyen`150 further teaches wherein, based on the synchronization reference not being either the BS or the GNSS, the carrier frequency on which the SLSS is transmitted is a carrier other than the carrier for the PSCCH transmission or the carrier the PSSCH transmission (See, e.g., Nguyen [0018]-[0019]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 15.
The rationale set forth above regarding the method of claim 15 is applicable to the UE of claim 16.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over R2-167938, in view of Nguyen`150, and in further view of U.S. Publication No. 2018/0206208 (hereinafter “Nguyen`208”).

Regarding claim 8: R2-167938 modified by Nguyen`150 may teach or imply “wherein: based on the synchronization reference being the BS, a first carrier is determined as the synchronization carrier frequency on which the SLSS is transmitted; and based on the synchronization reference being the GNSS, a second carrier is determined as the synchronization carrier frequency on which the SLSS is transmitted” (See, e.g., the explanation set forth above regarding claim 1). To the extent this feature is not inherent to the system of R2-167938 modified by Nguyen`150, it is nevertheless taught in Nguyen`208 (See, e.g., [0049], [0058], and [0072]-[0076]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Nguyen`208, such as the synchronization functionality, within the system of R2-167938 modified by Nguyen`150, in order to prioritize carriers or sources.

11.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167938, in view of Nguyen`150, and in further view of U.S. Publication No. 2019/0143936 (hereinafter “Abe”).

Regarding claim 12: R2-167938 modified by Nguyen`150 substantially teaches the method as set forth above regarding claim 10, but does not explicitly state wherein the UE executes at least one advanced driver assistance system (ADAS) function based on a signal for controlling movement of the UE. However, this feature is taught by Abe (See, e.g., [0014]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Abe, such as the ADAS functionality, within the system of R2-167938 modified by Nguyen`150, in order to improve vehicle safety.

Regarding claim 13: R2-167938 modified by Nguyen`150 substantially teaches the method as set forth above regarding claim 10, but does not explicitly state wherein the UE receives a user input and switches a driving mode of the UE from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode according to the user input. However, this feature is taught by Abe (See, e.g., [0014]-[0021] and [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Abe, such as the automation functionality, within the system of R2-167938 modified by Nguyen`150, in order to improve vehicle safety.

Regarding claim 14: R2-167938 modified by Nguyen`150 substantially teaches the method as set forth above regarding claim 10, but does not explicitly state wherein the UE autonomously drives based on external object information, and wherein the external object information includes at least one of information about the presence or absence of an object, information about a position of the object, information about a distance between the UE and the object, or information about a relative speed between the UE and the object. However, this feature is taught by Abe (See, e.g., [0014]-[0021] and [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Abe, such as the sensing functionality, within the system of R2-167938 modified by Nguyen`150, in order to improve vehicle safety.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476